Citation Nr: 1620682	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a facial injury.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to July 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2015, the Board remanded the Veteran's claims so that he could be afforded a DRO hearing.  Subsequently, the Veteran testified at a September 2015 DRO hearing, and an informal conference report is associated with the claims file.

With regard to the Veteran's application to reopen his claim for service connection for residuals of a facial injury, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in detail below, the Board has found that new and material has not been received..

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  April 2002 and December 2002 rating decisions denied the Veteran's claim for service connection for residuals of a facial injury; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denials.

2.  Evidence received since the April 2002 and December 2002 rating decisions is cumulative and redundant.

3.  No residuals of a TBI are shown.

4.  The Veteran's cervical spine disorder is not shown to be related to his active service.


CONCLUSIONS OF LAW

1.  The April 2002 and December 2002 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for residuals of a facial injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Residuals of a TBI were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The Veteran's cervical spine disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that August 2010 and November 2010 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to the Veteran's request to reopen his claim for service connection for residuals of a facial injury, the August 2010 notice letter also informed the Veteran that his claim had been previously denied, the basis of the prior denial, and that new and material evidence was needed to substantiate his application to reopen.  The letter also described what would constitute new and material evidence, and requested that the Veteran to submit new and material evidence relating his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

The Board acknowledges that in February 1999, the Veteran had indicated that he applied for disability income with the Social Security Administration (SSA).  In May 2013, the RO requested the records, but SSA replied in June 2013 that there were no medical records available.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  However, for applications to reopen previously denied service connection claims, VA has no duty to provide a medical examination or obtain a medical opinion until the claim is reopened.  See 38 C.F.R. § 3.159(c)(1) (2015). 

The Veteran was provided with a VA examinations relating to his claims in March 2009 (TBI), May 2011 (cervical) April 2009 (TBI), April 2013 (TBI), and October 2015 (facial, TBI, and cervical).  The VA examiners reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for residuals of a facial injury.  For the reasons explained below, the Board finds that new and material evidence has not been received, and therefore, the claim will not be reopened.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, an April 2002 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a facial injury based on the lack of evidence of a current disability, and the lack of documented evidence of a facial injury in service.  A December 2002 rating decision continued the denial of the claim on the same basis.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the issuance of either decision, and the April 2002 and December 2002 rating decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2002).

In August 2010, the Veteran filed an application to reopen the claim for service connection for residuals of a facial injury, which was denied by a June 2011 rating decision.  The Veteran filed a July 2011 notice of disagreement, a May 2013 statement of the case (SOC) was issued, and the Veteran filed a May 2013 substantive appeal to the Board.

Since the last final December 2002 rating decision, evidence associated with the claims file includes several VA treatment records dated through September 2015 that show no complaints, findings, or diagnosis of any residuals of any facial injury.  Also new is an October 2015 VA examination report which reflects the VA examiner found no residuals of any facial injury on examination of the Veteran.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residual of any facial injury, a claim for service connection for residuals of a facial injury may not be granted.  See id.  

The recently associated VA treatment records and October 2015 VA examination report are not new and material.  At the time of the prior decisions, there was no accepted evidence that the veteran had residuals of a facial injury.  Since that determination, nothing has changed; there remains no accepted evidence that there are residuals of a facial injury.  The Board acknowledges that the Veteran maintains that he did in fact incur a facial injury in an automobile accident in service, however, his report of the incurrence of a facial injury in service is redundant of statements previously offered in connection with prior claim.  If evidence is cumulative or redundant, it necessarily follows that the evidence is not new and material.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

Therefore, the Board concludes that since the last final December 2002 rating decision, no evidence has been received that is both "new" and "material," and the application to reopen the claim must be denied.

B.  TBI

The Veteran served on active duty from March 1947 to July 1954.  He claims that he has residuals of a TBI due to hitting his head on a windshield in an automobile accident in service.

As an initial matter, the Board acknowledges that September 1953 service treatment records reflect that the Veteran was a passenger in an automobile accident in which the vehicle ran off an embankment.  The records reflect he incurred contusions, a left molar laceration, and a kidney injury, and that he was experiencing dizziness on examination.  No head or facial injury, or any brain injury, however, was noted in any of the service treatment records.

At the same time, the Board acknowledges that the service treatment records show that the Veteran's vehicle ran off an embankment, and that he generally incurred "contusions."  The Board also acknowledges that he testified at a September 1999 DRO hearing relating to a separate eye claim that his head hit the windshield, he suffered two black eyes, his teeth were loose, and that he was in and out of consciousness going to the hospital, all of which the Veteran is competent to report, and which would certainly not be implausible in an accident involving running off an embankment.

Even so, the Board notes that there is no medical evidence in this case of any current residuals of a TBI.  

The Veteran was afforded VA examinations in March 2009, April 2009, April 2013, and October 2015.

The March 2009 VA examination report (mental disorders) reflects the examiner noted the Veteran's account of his head hitting the windshield in the automobile accident in service, and that the service treatment records noted he incurred contusions and experienced dizziness.  The Veteran reported to the examiner a positive mood, and denied sadness and anxiety.  He reported engaging in various social activities including dining with his wife and friends, participating in a male group playing cards and dirtball, and attending various social gatherings and church.  The examiner noted that the Veteran's motor behavior showed no abnormal movements, and his speech rate and quantity were within normal limits.  His affect was noted as appropriate and the range of affect as broad.  Stream of thought was coherent, relevant, logical, and goal-oriented.  The examiner noted there was no evidence of psychotic thought processes.  Serial seven subtraction was done well with three of three nouns recalled correctly after several minutes.  Concentration problems were denied.  Abstract thinking with problems was noted as good.  Intellectual functioning was estimated in the average to high average ranges.  Insight appeared good.  The examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions other than what would be expected based on his age.  No neurobehavioral interference with his workplace or social interactions were noted.  His consciousness on examination was normal.  The VA examiner opined that the Veteran showed no evidence of any TBI or any other psychiatric condition. 

The April 2009 VA examination report (TBI) reflects neurologic examination revealed a normal mental status except for memory difficulties.  The examiner noted the Veteran was unable to recall two out of two named objects on one occasion and two out of three named objects on another occasion.  His arithmetic was noted as "okay" for simple tasks and two-digit addition.  Deep tendon reflexes were symmetric but hypoactive throughout.  His strength was 5/5, but his total mobility was limited by arthritic concerns.  No history of headaches was noted.  The examiner diagnosed poor memory execution, and opined that it was most likely an Alzheimer's process or dementia process and not a TBI.

The April 2013 VA examination report (mental disorders) reflects the examiner, a neuropsychologist, noted that there was no medically diagnosed mental disorder or TBI of record.  The examiner noted that the Veteran continued to go out to eat, attend church, play sheepshead (and win), and play in two dartball leagues, and that the Veteran reported he had the highest dartball batting average in the church league.  The examiner noted the Veteran had no history of mental health or behavioral health treatment.  Neuropsychometric testing revealed no consistent impairment in new learning in either the visual or verbal modality and no consistent impairment in one other higher cognitive function.  The examiner opined that the Veteran's performance profile is not consistent with either a diagnosis of mild cognitive impairment, dementia, or residuals of traumatic brain injury.  

The examiner reasoned, among other things, that the Veteran's sustained attention in the verbal modality were in the average range, and that the Veteran's remote memory for historical information, verbal abstract reasoning, and nonverbal spatial reasoning were consistent with his IQ.  The examiner also reasoned that slight variability in performance was not due to organic brain changes because the same organic brain area subserves new learning of the word list and the stories.  The examiner further noted that the Veteran's memory for unrelated geometric shapes was most likely negatively impacted by his glaucoma.  The examiner also noted that there was no consistent impairment in new learning, confrontation naming was in the high average range and commensurate with IQ, and comprehension of spoken language was within normal limits and average and commensurate with IQ.  

Although the Veteran was found to be slightly slow at sequencing one overlearned cognitive set of numbers, his performance was in the average range with a more difficult task of alternate sequencing of letters and numbers, which the examiner noted shows the Veteran put forth more effort for a more difficult task.  Although verbal fluency for a category of animals was slightly below expectations, verbal fluency with given letters of the alphabet was high average, and the examiner explained that the former was a singular finding and therefore not considered pathognomonic.  No evidence of dysdiadochokinesis, micrographia, loss of cognitive set or mental inflexibility was found.  The examiner noted that the Veteran's difficulty with a freehand clock drawing was, again, a singular finding and not considered pathognomonic.  It was also noted that the Veteran himself reported on a questionnaire that he believed his memory was "probably normal for an 83 year old."  The examiner noted that "in summary, this is a normal neuropsychometric profile without evidence of residuals of a TBI or of a diagnosis of MCI or dementia."

The April 2013 VA examiner further opined that although the Veteran endorsed a few items on the geriatric depression inventory suggesting that he is dissatisfied with his current lifestyle, this did not constitute a mood disorder, but rather reflects his dissatisfaction with his physical debility curtailing his activities to some degree. Although he was noted as reporting having to place his laundry basket down on each stair to feel "safe," the examiner found this sort of dysphoria did not represent a confound in the interpretation of performance across neuropsychometric instruments.

The October 2015 VA examination report (TBI) reflects the examiner noted that the Veteran's memory was "not the best," but that he focused on what is needed.  His judgement, social interaction, and motor activity, communication, and consciousness were all normal on examination.  No neurobehavioral symptoms were found on examination, and the Veteran reported no subjective symptoms.  The examiner noted the Veteran was fluent, able to describe his daily activities in detail, and his facial expression was intact.  While some limited motion of his upper extremities was shown, the examiner attributed such to the Veteran's reported joint pain and stiffness.  The examiner also noted a review of the Veteran's history, including the testing performed by the April 2013 VA examiner, which revealed a normal neuropsychological profile without evidence of TBI, MCI or dementia.  The VA examiner opined the Veteran does not have any TBI residuals.  The examiner reasoned that the Veteran had never been diagnosed with a TBI, and had never been treated for any common residuals of a TBI.  The examiner also noted that 1996 brain MRI findings were most consistent with a developmental venous anomaly, and that left occipital and mild petroventricular white matter changes were commensurate with the Veteran's age.

The Board has also reviewed all of the Veteran's VA treatment records, which do not show residuals of a TBI.  Rather, the separation examination disclosed that the head, face, psychiatric and neurologic systems were normal.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran currently has any residuals of a TBI.  As shown above, there is no credible evidence of any residuals of a TBI in the Veteran's VA treatment records.  Also, all four VA examination reports reflect the VA examiners uniformly opined that the Veteran has no residuals of a TBI.  There is no medical evidence of record that contradicts the opinions of the VA examiners, and they all provided detailed findings and rationales for their conclusions.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residual of a TBI, service connection for such cannot be granted.  See id.  

The Board acknowledges that the Veteran generally asserts that he does in fact have current residuals of a TBI he incurred in service.  In that regard, the Board ultimately finds the opinions contained in the March 2009, April 2009, April 2013, and October 2015 VA examination reports that there are no residuals to be by far more probative than the Veteran's lay assertion based on the detailed findings and rationale contained in the reports.

Therefore, having found no current residuals of a TBI by a preponderance of the evidence, the Board concludes that service connection for residuals of a TBI is not warranted, and the benefit of the doubt rule is not for application.

C.  Cervical Spine

The Veteran also claims that he has a cervical spine disorder due to the same motor vehicle accident in service in September 1953.

As noted above, the Veteran's service treatment records show that in September 1953, he was a passenger in an automobile accident in which the vehicle ran off an embankment.  The Veteran asserts that his head hit the windshield.  Although the service treatment records include a general notation of "contusions," there is no record of any head injury or cervical spine complaints or injury in the service treatment records.

Post-service, the Veteran's Aurora Health treatment records reflect a March 1981 cervical spine x-ray revealed findings compatible with degenerative changes.  Subsequent VA treatment records, such as in August 1996 and March 2001, reflect complaints of neck stiffness.  More recently, a May 2011 VA cervical spine x-ray report for complaints of neck pain reflects foraminal narrowing, degenerative changes, and scoliosis.

The Veteran was provided with VA examinations in May 2011 and October 2015.

The May 2011 VA examination report reflects the Veteran reported neck pain since the in-service automobile accident, and that he experienced neck stiffness.  The examiner noted limitation of motion with significant stiffness on examination, and that an x-ray showed degenerative disc disease with degenerative changes.  The examiner diagnosed severe osteoarthritis of cervical spine with DDD, and opined that it is less likely than not related to the Veteran's active service.  The examiner reasoned that the Veteran's condition is the natural progress of ostearthritis, that the Veteran "has osteoarthritis in almost every single joint of his body," and that "he is 81 years old and this is the natural history and progress of osteoarthritis in an 81-year-old male."  

The October 2015 VA examination report reflects the Veteran reported neck pain, but could not report the onset, and that he reported neck stiffness.  The examiner examined the Veteran and reviewed the treatment records, including the 2011 x-ray, and recorded a diagnosis of cervical degenerative joint disease and DDD.  The examiner opined that the Veteran's cervical disorder is not related to his active service, reasoning in part that is more likely than not related to the aging process.  The examiner also noted that the STRs did not reflect any reports neck pain of treatment for a cervical spine condition.  The examiner also noted that there was no record of complaint of neck pain by the Veteran until 2009 (although the Board does acknowledge that the Veteran reported stiffness as early as 1981).

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's cervical spine disorder is related to his active service, including the September 1953 automobile accident.  Here, cervical pathology, to include arthritis was not "noted" during service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disese entity.  38 C.F.R. § 3.303(b).  Rather, at separation, the spine and musculoskeletal system were normal.  The Board finds the May 2011 VA examiner's opinion to be the most probative evidence of record as to the etiology of the Veteran's cervical spine disorder.  The examiner took a history from the Veteran, reviewed the treatment records and May 2011 cervical spine x-ray, examined him, and provided detailed findings and a detailed rationale for his conclusions.  The Board notes there is no medical opinion that contradicts the opinion of the May 2011 VA examiner.  While the October 2015 VA examiner likewise concluded that the Veteran's cervical spine disorder is not related to his active service but rather is more likely related to the aging process, which is consistent with the May 2011 VA examination report, the October 2015 VA examiner did imply that there was no record of complaint until 2009, whereas as noted above, the Veteran complained of neck stiffness back in 1981.  Therefore, the Board ultimately finds the May 2011 VA examiner's opinion to be of the most probative value.

The Board acknowledges that the Veteran reported to the May 2011 VA examiner that he has experienced neck pain since the accident.  The Board, however, finds the probative value of this report to be diminished by the fact that there is no record of complaint of any neck pain in any of the service treatment records, including several records relating to his treatment after the automobile accident.  We again note that the separation examination disclosed that the neck and spine were normal.  Such findings are inconsistent with a report of ongoing symptoms.  The Board emphasizes that this case is distinguishable from Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), because in this case, there is no lack of contemporaneous medical evidence surrounding the automobile accident.  Rather, in this case, there are several service treatment records relating to treatment of injuries sustained by the Veteran in the automobile accident, but none reflect any complaint of neck pain or injury (or any head injury).  Then, there is no record of complaint of neck problems in the post-service treatment records until 1981, which prolonged period without complaint the Board finds also tends to weigh heavily against the probative value of the Veteran's assertion that he has experienced neck pain since service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  But most importantly, the Veteran reported to the October 2015 VA examiner that he was unsure about the onset of his neck pain, which contradicts the prior report that he had experienced neck pain since service.

To the extent that the Veteran otherwise asserts in his own lay opinion that his cervical spine disorder is in fact related to the in-service automobile accident, the Board ultimately finds the medical opinion of the May 2011 VA examiner to be by far more probative based on the detailed report of the VA examiner that included the Veteran's history, noted a review of the treatment records and an x-ray, and which included a detailed rationale.

Therefore, the Board concludes that the preponderance of the evidence is against finding that the Veteran's cervical spine disorder is related to his active service, and that service connection is not warranted; the benefit of the doubt rule is not for application.


ORDER

The application to reopen the claim for service connection for residuals of a facial injury is denied.  

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


